DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement sheets of drawings were received on November 12, 2021.  These drawings are approved by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 29-30, 34-36, and 40-43 are rejected under 35 U.S.C. 103 as being unpatentable over Cvacho (US 3,563,170) in view of Egerton et al. (US 2018/0009216 A1) and Rügamer (US 7,448,321 B2).
With respect to claim 29, Cvacho teaches a device (Fig. 13) for printing on hollow bodies 33 comprising: a hollow body printing unit including a segmented wheel 38, 95; and a system for feeding the hollow bodies sequentially to a circumference of the segmented wheel; the segmented wheel of the hollow body printing unit having, on a circumference of the segmented wheel, a plurality of segments, one behind the other, each segment of the segmented wheel receiving one printing blanket 96, at least one of the printing blankets arranged on one of the segments of the segmented wheel being arranged such that the at least one printing blanket one of rolls or can be rolled along the hollow body 33 to be printed on, wherein adjacent segments of the segmented wheel are each separated from one another by a recess, each of which recesses is oriented parallel to a rotational axis of the segmented wheel (Fig. 13), the system for feeding the hollow bodies sequentially to the circumference of the segmented wheel comprising at least one conveyor wheel 112 and one mandrel wheel 36, wherein in a direction of transport of the hollow bodies, first the conveyor wheel 112, then the mandrel 
With respect to claim 30, note Cvacho teaches the provision of an electric motor as the drive for the device in column 13, lines 72-73 but is silent with respect to the particular details of the type of motor providing rotation of the segmented wheel.  However, the use of high-pole or brushless DC motors for driving rotary printing/conveying structures is well known in the art.  Thus, there is no unobviousness in the use of a high-pole or brushless DC motor as recited as it would simply require the obvious substitution of one known electric motor for another to provide better controlled and durable drive for driving the movement of the structures of the device. 
With respect to claim 34, note Cvacho teaches the provision of a coating unit including a coating application roller 38A as shown in Figure 1B and described in column 7, lines 22-27.  Furthermore, note Egerton et al. teach the provision of a coating unit 60 including a coating application roller (Fig. 1), wherein the coating unit is driven by a dedicated drive.  See, in particular, paragraph [0023] of Egerton et al.  In view of this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Cvacho with an independently driven coating roller as taught by Egerton et al., as it would require the obvious substitution of one known coating unit structure for another to allow for easier service, maintenance, or repair of the device by allowing for separate control/movement/adjustment of the different parts of the machine.       

With respect to claims 40-41, note Cvacho teaches a rotatable transfer member 40 for accepting hollow bodies that have been printed on by the printing blankets and the speed of the transfer member is dependent upon the rotation of the conveyor wheel (at least to some extent).  Although the device of Cvacho does not appear to be a wheel per se, the use of a transfer wheel for accepting hollow bodies that have been printed on by the printing blankets and which can be individually driven by a dedicated drive is well known in the art, as exemplified by the wheel and drive of Egerton et al. as shown in Figure 1 and described in paragraphs [0020] and [0024].  In view of this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Cvacho with an independently driven transfer wheel as taught by Egerton et al. as it would require the obvious substitution of one known transfer structure for another to allow for easier service, maintenance, or repair of the device by allowing for separate control/movement/adjustment of the different parts of the machine.       
With respect to claim 42, note Cvacho teaches a conveyor system 173 for conveying the printed hollow bodies provided downstream of the transfer member 40, as shown in Figure 13 and described in column 11, lines 12-20.  Again, although Cvacho does not specifically teach a dedicated drive for the conveyor system, note that the use of independent drives in controlling various structures in a hollow body printing device, such as the downstream conveyor system, is well known in the art, as exemplified by the teaching of the independently controlled 
With respect to claim 43, note Egerton et al. teach a central control unit for controlling all the drives of a hollow body printing device and adjustment of the drives being made via a control console is well known in the art.  See, for example, paragraphs [0026]-[0031] of Egerton et al.   

Claims 31-33 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Cvacho (US 3,563,170) in view of Egerton et al. (US 2018/0009216 A1) and Rügamer (US 7,448,321 B2) as applied to claims 29-30, 34-36, and 40-43 above, and further in view of Uithoven (US 4,821,638).
With respect to claim 31, Cvacho as modified by Egerton et al. and Rügamer teach a device as recited with the exception of including an acceleration belt for rotating the hollow body held on one of the holding devices of the mandrel wheel. Uithoven teach a device for printing on hollow bodies including a mandrel wheel 4 including holding devices 5 for holding the hollow bodies 2  and an acceleration belt 34 for rotating each hollow body held on one of the holding devices.  See, in particular, Figure 1, column 3, lines 45-54, and column 4, lines 45-53 of Uithoven.  In view of this teaching, it would have been obvious to one of ordinary skill in 
With respect to claims 32-33, again note that Egerton et al. teach the provision of dedicated drives for various structures in a hollow body printing device is well known in the art.  In view of this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide independent drives for any of the various structure of the hollow body printing device of Cvacho as modified by Egerton et al., Rügamer, and Uithoven to allow for easier service, maintenance, or repair of the device by allowing for separate control/movement/adjustment of the different parts of the machine.     
With respect to claim 37, Cvacho as modified by Egerton et al. and Rügamer teach a device as recited with the exception of including a deceleration belt for decelerating rotation of the hollow body held on one of the holding devices of the mandrel wheel.  Uithoven teach a device for printing on hollow bodies including a mandrel wheel 4 including holding devices 5 for holding the hollow bodies 2 and a deceleration belt 37 for braking rotation of each hollow body held on one of the holding devices.  See, in particular, Figure 1, column 3, lines 45-54, and column 4, lines 54-59 of Uithoven.  In view of this teaching, it would have been obvious to one of ordinary skill in the art to provide a deceleration belt as taught by Uithoven in the device of Cvacho and Egerton et al. and Rügamer to provide better controlled rotation of the hollow bodies on the holding devices and allow for easier removal and conveyance of the hollow bodies to the downstream conveying member.   
.     

Response to Arguments
Applicant’s arguments with respect to claims 29-43 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Behnke et al. (US 2017/0197404 A1) and Behnke (WO 2020/048724 A1) each teach a device for printing on hollow bodies with similarities to the claimed subject matter that are readily apparent.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE J EVANISKO whose telephone number is (571) 272-2161. The examiner can normally be reached M-F 8:30-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Leslie J Evanisko/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

lje
February 12, 2022